Citation Nr: 0125951	
Decision Date: 11/06/01    Archive Date: 11/13/01	

DOCKET NO.  00-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

4.  Entitlement to an increased disability rating for 
degenerative arthritis, cervical spine with spurring of C5-6, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
February 1974, and from November 1990 to June 1991.

This matter arises from a rating decision rendered in June 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefits 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the appellate process, the veteran indicated that he 
wished to have a personal hearing before a member of the 
Board sitting in Washington, D.C.  Such a hearing was 
scheduled for August 21, 2001; however, the veteran failed to 
appear as scheduled.  Nor did he indicate a desire to have 
the personal hearing rescheduled.  The Board, therefore, will 
proceed as though the request for a personal hearing had been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2000).  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Moreover, 

VCAA was enacted during the pendency of this appeal, and the 
RO has not had an opportunity to consider its effect upon the 
issues now pending.  VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  

The Board notes that the veteran previously was denied 
service connection for both a low back disorder and a left 
shoulder disorder; the Board denied these claims by decision 
dated in January 2000.  However, the RO more recently has 
denied both claims on the merits.  Parenthetically, it denied 
the claim for service connection for a left shoulder 
disability as being not well grounded.  The requirement that 
the veteran submit a well-grounded claim essentially was 
eliminated by the tenets of the VCAA.  Moreover, the Board 
observes that although these claims have previously been 
denied, the RO has not furnished the veteran with the laws 
and regulations regarding the finality of previously denied 
claims and the need to submit new and material evidence in 
order to reopen such claims.  This must be accomplished prior 
to further appellate consideration.  See Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  

With regard to the veteran's service-connected degenerative 
arthritis of the cervical spine with spurring at C5-C6, the 
Board observes that this disability has not been the subject 
of a VA examination since August 1999.  That examination 
predates the prior adjudication of the veteran's claim of 
entitlement to an increased disability rating.  The VCAA now 
imposes an obligation upon VA to provide a VA medical 
examination in cases where there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the veteran submitted a statement 
regarding stressors that he purportedly experienced while 
serving in the Republic of Vietnam.  These statements, 
however, were not specific enough in nature to allow VA to 
seek their verification.  The 

veteran should be given an opportunity to submit more 
specific information in this regard in order to ensure him 
every opportunity to substantiate his claim.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The veteran should be requested to 
undergo a special VA orthopedic 
examination of his cervical spine.  The 
claims folder should be available to, and 
be reviewed by, the examining physician 
in conjunction therewith.  The examiner 
should cite all findings referable to 
degenerative arthritis of the cervical 
spine with spurring at C5-6.  Clinical 
findings should be specified in detail.  

2.  The veteran should be requested to 
submit more specific information 
regarding his purported stressors while 
serving in the Republic of Vietnam.  He 
should be requested to provide specific 
details of the claimed stressors such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events, including their full 
names, rank, units of assignment, or any 
other identifying information.  

3.  If evidence sufficient to seek 
clarification of a stressor is received, 
the RO should forward a request for 
stressor verification to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, VA  
22150-3197.  The veteran's statements 
regarding descriptions of the stressors 
should be provided to that 

organization.  Any USASCRUR report or 
response obtained should be associated 
with the claims file. 

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination 
regarding the claim for service 
connection for PTSD.  Again, the claims 
folder should be available to, and be 
reviewed by, the examining physician in 
conjunction with the examination.  All 
indicated tests and studies must be 
accomplished.  The examiner should 
indicate whether, in his opinion, the 
veteran is suffering from PTSD, and 
whether that disorder is related to 
incidents of the veteran's military 
service.  A complete rationale should be 
given for each opinion and conclusion 
expressed.  

5.  The RO should review the examination 
reports to ensure compliance with this 
REMAND.  Any report that does not so 
comply should be returned to the examiner 
for corrective action. 

6.  Once the foregoing has been 
accomplished, the RO should again review 
the claims.  If any of the benefits 
sought on appeal remains denied, both the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  This should include the laws and 
regulations regarding the finality of 
prior denials, as well as the 
requirements that new and material 
evidence be submitted to reopen such 
claims vis-à-vis the veteran's claims of 
service connection for a left shoulder 
and low back disorders.  

Thereafter, subject to current appellate procedures, the case 
should be returned to 

the Board for further consideration.  The veteran need take 
no action until so informed.  The purpose of this REMAND is 
both to obtain clarifying information and to accord the 
appellant due process of law.  No inference should be drawn 
regarding the final disposition of the claims.  The appellant 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE. JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




